Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1480)

Complainant
v.

Chaesun Han Osaka
d/b/a North Park Grocery,

Respondent.
Docket No. C-15-1
Decision No. CR3496

Date: December 4, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Chaesun Han Osaka, d/b/a North Park Grocery, at 10332
Aurora Avenue North, Seattle, Washington 98133, and by filing a copy of the complaint
with the Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that North Park Grocery impermissibly used a self-service display in a
non-exempt location, thereby violating the Federal Food, Drug, and Cosmetic Act (Act),
21 USC. § 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. The
Complaint likewise alleges that Respondent North Park Grocery previously admitted to
two violations of regulations found at 21 C.F.R. pt. 1140 and, therefore, CTP seeks to
impose a $500 civil money penalty against Respondent North Park Grocery.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on October 8, 2014, CTP served the
complaint on Respondent North Park Grocery by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent North Park Grocery has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, L assume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

¢ CTP previously issued a warning letter to Respondent North Park Grocery on
January 3, 2013, citing violations of 21 C.F.R. pt. 1140 on December 15, 2012, at
Respondent’s business establishment, 10332 Aurora Avenue North, Seattle,
Washington 98133;

¢ On September 18, 2013, CTP initiated a civil money penalty action, CRD Docket
Number C-13-1133, FDA Docket Number FDA-2013-H-0934, against
Respondent North Park Grocery for two violations of 21 C.F.R. pt. 1140 within a
12-month period. CTP alleged those violations to have occurred on December 15,
2012, and May 8, 2013;

¢ The previous action concluded when Chaesun Osaka, Respondent’s authorized
representative, settled the claims on Respondent’s behalf. On January 31, 2014,
Ms. Osaka signed an Acknowledgment Form in which she “admitt[ed] that the
violations . . . occurred, waiv[ed] her ability to contest the violations in the future,
and stat[ed] that she understood that the violations may be counted in determining
the total number of violations for purposes of future enforcement actions.” The
Administrative Law Judge closed the case on February 18, 2014;

e During a two-part inspection at Respondent’s business establishment, 10332
Aurora Avenue North, Seattle, Washington 98133, conducted on March 22 and
25,2014, FDA-commissioned inspectors documented the presence of a
self-service display of cigarette tobacco.

These facts establish North Park Grocery’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010).
The regulations require a retailer to sell cigarettes and smokeless tobacco only in a direct,
face-to-face exchange.
21 C.F.R. § 1140.16(c).

Under 21 C.F.R. § 17.2, a $500 civil money penalty is permissible for three violations of the
regulations found at 21 C.F.R. pt. 1140.

Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Chaesun Han Osaka, d/b/a North Park Grocery. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

